Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (James H. Dillon, J), entered March 22, 2013 in a CPLR article 78 proceeding. The judgment, among other things, granted the petition, vacated and annulled the resolution terminating petitioner’s employment and directed respondent to reinstate petitioner.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Scudder, P.J., Centra, Peradotto, Lindley and Whalen, JJ.